ADDENDUM NO. 3 TO AGREEMENT FOR PURCHASE AND SALE OF
REAL ESTATE
THIS ADDENDUM NO.3 TO AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE (the
"Addendum No. 3") is made and entered into as of the 9th day of November, 2018,
by and among ADDvantage Technologies Group, Inc., an Oklahoma
corporation ("Seller"), David Chymiak ("Original Buyer"), and David Chymiak,
LLC, an Oklahoma limited liability company ("Buyer").
Recitals
A. Seller and Original Buyer executed that certain Agreement for the Purchase
and of Sale of Real Estate having an Effective Date of October 5, 2018 (the
"Original Contract"), as amended by (i) that Addendum to Agreement for the
Purchase and Sale of Real Estate dated October 9, 2018 (the "Addendum No. 1")
and (ii) that Addendum No. 2 to Agreement for the Purchase and Sale of Real
Estate dated October 31, 2018 (the "Addendum No. 2") (collectively, the
"Contract") covering certain real property more specifically described therein
as Lot One (1), Block One (1), EVANS COMPLEX, a Subdivision in the City of
Broken Arrow, Tulsa County, State of Oklahoma, according to the recorded Plat
thereof, a/k/a 1221 East Houston Street, Broken Arrow, Oklahoma 74012 (the
"Property").
B. Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Contract.
Agreement
In consideration of the premises, and for other good and valuable consideration
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
1. Assignment of Contract.  Pursuant to Section 18 of the Contract, Original
Buyer hereby assigns its rights under the Contract to David Chymiak, LLC. 
Accordingly, David Chymiak, LLC (i) shall be considered the "Buyer" under the
Contract and (ii) hereby agrees to such assignment.
2. Extension of Closing Date.  Section 5 of the Contract shall be amended, and
is hereby amended and restated in its entirety, to read as follows:
"5. CLOSING.  The sale and purchase of the Property shall be consummated at a
closing (the "Closing") to be held at the offices of the Closing Agent on a date
mutually acceptable to the parties (the "Closing Date"), but not later than
November 30, 2018.  At or prior to Closing, Seller shall deliver to Buyer, or
its designee, a duly executed and acknowledged Deed conveying title to the
Property to Buyer or such designee, as Buyer shall direct."
3. Amendment to Lease Exhibit B.  Exhibit B to the Contract is hereby amended
and restated in its entirety as set forth in the form attached hereto.
1

--------------------------------------------------------------------------------

4. Remainder of Contract Reaffirmed.  All other provisions of the Contract shall
remain of full force and effect.
5. Multiple Counterparts.  This Addendum No. 3 may be executed, in person, by
telefacsimile, or by .PDF in multiple counterparts, none one of which need be
signed by more than one of the parties, each of which shall be deemed an
original and all of which shall be construed together as one and the same
instrument.
"Original Buyer" "Seller"


David Chymiak, ADDvantage Technologies Group, Inc.,
an individual an Oklahoma corporation






/s/ David Chymiak                                    By: /s/ Scott Francis      
David Chymiak Name:      Scott Francis      
                            Title:       CFO                     



"Buyer"


David Chymiak, LLC,
an Oklahoma limited liability company






By:     /s/ David Chymiak                                       
David Chymiak, Manager / Managing Member
2

--------------------------------------------------------------------------------

Form of Lease Agreement
(to be executed at Closing)


(see attached)

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

LEASE AGREEMENT


THIS LEASE AGREEMENT (this "Lease") is made as of the         day of November,
2018 (the "Effective Date"), by and between DAVID CHYMIAK, LLC, an Oklahoma
limited liability company ("Lessor"), and TULSAT, LLC, an Oklahoma limited
liability company ("Lessee").


Recitals:


A. Lessor owns the Premises (hereinafter defined).


B. Lessor desires to lease the Premises to Lessor, and Lessee desires to lease
the same from Lessor upon the terms and conditions hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lessor and Lessee hereby agree to the following terms and
conditions of this Lease.


ARTICLE I
Premises and Term


1.1 Premises.  Lessor hereby leases to Lessee and Lessee hereby leases from
Lessor, on the terms and conditions herein set forth, that certain premises
consisting of two buildings, fixtures and other improvements situated thereon
located at 1221 East Houston Street, Broken Arrow, Oklahoma 74012, more
particularly described in Exhibit "A" attached hereto and made a part hereof
(the "Premises").


1.2 Term.  The term of this Lease shall be ten (10) years, commencing on the
Effective Date (the "Commencement Date") and terminating at 11:59 P.M. Central
Standard Time on the tenth (10th) anniversary of the Commencement Date (the
"Term").


ARTICLE II
Rent


2.1 Base Rent.  Commencing on the Commencement Date and until the expiration of
the Term, Lessee shall pay Lessor annual base rent in the amount of FIVE HUNDRED
TWENTY-EIGHT THOUSAND DOLLARS ($528,000.00) (the "Base Rent"), which such Base
Rent shall be payable in twelve (12) equal consecutive monthly installments of
FORTY-FOUR THOUSAND DOLLARS ($44,000.00) in advance on the first (1st) day of
each month to Lessor at 21553 East Apache Street, Catoosa, Oklahoma 74015. 
Notwithstanding the foregoing, the first installment of Base Rent shall be
delivered to Lessor upon execution of this Lease.


2.2 Additional Rent.


(a)
Definition of Additional Rent.  "Additional Rent" shall mean all costs




--------------------------------------------------------------------------------

     
and expenses to be paid by Lessee as additional rent under this Lease as further
set forth and described in Sections 2.2, 5.5 and 11.3.

 
(b)
Additional Rent Based on Real Estate Taxes.  As Additional Rent, Lessee shall
pay Lessor the annual real estate taxes and assessments assessed and levied
against the Premises, on the first (1st) day of each month, in advance, in a sum
equal to one-twelfth (1/12th) of the annual real estate taxes and assessments
due and payable for the then calendar year. If at a time a payment is required
the amount of the real estate taxes and assessments for the then calendar year
shall not be known, Lessee shall pay Lessor, as Additional Rent, one-twelfth
(1/12th) of the real estate taxes and assessments for the preceding calendar
year and upon ascertaining the real estate taxes and assessments for the current
calendar year, Lessee shall pay Lessor any difference upon demand, or if Lessee
shall be entitled to a credit, Lessor shall credit the excess against the next
monthly installment(s) of Additional Rent due, or if at the end of the Term,
then paid in full to Lessee. Additional Rent based upon real estate taxes and
assessments payable for the first and last years' of the Term shall be adjusted
and prorated, so that Lessor shall be responsible for Lessor's prorated share
for the period prior to and subsequent to the Term, and Lessee shall pay Lessor
its prorated share for the Term. Provided this Lease is not previously cancelled
or terminated, and there shall be no Event of Default, or an event that with the
giving of notice or the lapse of time, or both, would constitute an Event of
Default, then Lessee shall have the right to contest the amount or validity of
any real estate tax or assessment assessed and levied against the Premises, or
to seek a reduction in the valuation of the buildings on the Premises assessed
for real estate tax purposes, by appropriate proceedings diligently conducted in
good faith (the "Tax Appeal"), but only after payment of such taxes and
assessments. Except as set forth below, Lessor stall not be required to join in
any Tax Appeal. If required by law, Lessor shall, upon written request of
Lessee, join in the Tax Appeal or permit the Tax Appeal to be brought in
Lessor's name, and Lessor shall reasonably cooperate with Lessee, at the cost
and expense of Lessee.  Lessee shall pay any increase that may result in real
estate taxes or assessments as a consequence of the Tax Appeal, which payment
obligations shall survive the expiration or earlier termination of this Lease.



(c)
Additional Rent Based Upon Assessments for Public Improvements.As Additional
Rent, upon demand, Lessee shall pay Lessor all assessments for public
improvements assessed and levied against the Premises. If any assessment for
public improvements shall be payable in installments, Lessor shall pay such
assessment in the maximum number of installments permitted by law, and Lessee's
obligation to pay Additional Rent shall be limited to each installment thereof
due and payable during the Term.



(d)
Additional Rent Based Upon Other Sums. Lessee shall pay Lessor, as Additional
Rent, all other sums of money on Lessee's part to be paid pursuant to the terms
and conditions of this Lease.



(e)
Additional Rent Based Upon Reimbursement to Lessor.  If Lessee shall fail after
applicable notice and cure periods to comply with or to perform any of the terms



2

--------------------------------------------------------------------------------

     
or conditions of this Lease, Lessor may (but with no obligation to do so) carry
out and perform such terms or conditions, at the expense of Lessee, which
expense shall be payable by Lessee, as Additional Rent, within ten (10) days
after receipt of written demand of Lessor for reimbursement of such expenses,
together with interest at the prime rate of eighteen percent (18%) per annum,
which interest shall accrue from the date of Lessor's demand.


(f)
Additional Rent Based Upon Late Payment.  In the event Lessee defaults for more
than five (5) days in the payment of monthly installments of Base Rent, any
Additional Rent or any of the sums required of Lessee under this Lease, or if
Lessee fails to reimburse Lessor for any expenses incurred by Lessor pursuant to
this Lease, together with interest, then after ten (10) days written notice to
cure, Lessee shall pay Lessor, as Additional Rent, a late charge of five percent
(5%) of the rent or expense.



(g)
Additional Rent Based Upon Lessor's Legal Expenses in Enforcing Lease.  As
Additional Rent, Lessee shall pay Lessor, all reasonable attorneys' fees that
may be incurred by Lessor in enforcing Lessee's obligations under this Lease;
provided, however, that in the event Lessor commences a suit against Lessee to
enforce Lessee's obligations under this Lease, and such suit is tried to
conclusion and judgment is entered in favor of Lessee, then in that event Lessee
shall not be under any obligation to pay Lessor's attorneys' fees that Lessor
may have incurred.



(h)
Taxes of Lessee's Personal Property.  Lessee shall be liable for and shall pay
not less than ten (10) days before delinquency, all taxes assessed against and
levied upon Lessee's property.  If any of Lessee's property is taxed or assessed
in connection with the Premises, Lessor may pay the taxing authority all amounts
billed to Lessor as a result thereof and Lessor may, but shall have no
obligation to, determine the validity of any such assessment or otherwise object
thereto.  Lessee shall pay all such amounts to Lessor as Additional Rent within
ten (10) days after receipt of written demand of Lessor for reimbursement of
such expenses, together with interest at the prime rate of eighteen percent
(18%) per annum, which interest shall accrue from the date of Lessor's demand.



(i)
Additional Rent Based Upon Taxes Based on Rent. If at any time during the Term,
a tax or charge shall be imposed by the State of Oklahoma or the county or
municipality in which the Premises is located, pursuant to any future law, which
tax or charge shall be based upon the rent due or paid by Lessee to Lessor, then
Lessee shall pay Lessor, as Additional Rent, such tax or charge. The foregoing
shall not require payment by Lessee of any income taxes assessed against Lessor
or of any capital levy, franchise, estate, succession, inheritance or transfer
tax due from Lessor.



2.3 Returned Checks.  Lessee shall reimburse Lessor for any fees and/or costs
incurred by Lessor in connection with the returned checks within five (5) days
following Lessor's request therefor.


2.4 Net Lease.  Except as otherwise provided herein, it is the intention of the
parties that this Lease is a "triple net lease", and Lessor shall receive the
Base Rent, Additional Rent and


3

--------------------------------------------------------------------------------

      other sums required of Lessee under this Lease, undiminished from all
costs, expenses and obligations of every kind relating to Lessee's use and
occupancy of the Premises, which shall arise or become due during the Term, all
of which shall be paid by Lessee in accordance with the provisions of this
Lease.

2.5 No Setoff.  Except as otherwise provided herein, Lessee shall pay Lessor all
Base Rent, Additional Rent and other sums required of Lessee under this Lease
without abatement, deduction or setoff and irrespective of any claim Lessee may
have against Lessor.


2.6 Application.  No payment by Lessee or receipt by Lessor of an amount less
than the Base Rent, Additional Rent, or other sums required of Lessee under the
Lease, shall be deemed anything other than a payment on account of the earliest
Base Rent, Additional Rent, or other sums due from Lessee under the Lease. No
endorsements or statements on any check for the payment of Base Rent, Additional
Rent, or other sums required of Lessee under the Lease shall be deemed an accord
and satisfaction of Lessor. Lessor may accept any check for payment from Lessee
without prejudice to Lessor's right to recover the balance of Base Rent,
Additional Rent, or other sums required of Lessee under the Lease or to pursue
any other right or remedy provided under this Lease or by applicable law.


                              ARTICLE III
 Use, Care, Maintenance and Repair


3.1 Use of Premises. Lessee shall use and occupy the Premises solely as a
warehouse and office for Lessee and Lessee's affiliates (the "Permitted Use"). 
Lessee shall not use and occupy the Premises for any other purpose whatsoever,
without the express written consent of Lessor, which such consent may be
withheld in Lessor's sole discretion.


3.2 Condition of the Premises. LESSEE HEREBY ACCEPTS THE PREMISES "AS IS," WITH
NO REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, BY LESSOR AS TO THE CONDITION
THEREOF.  Lessee shall take good care of the Premises and keep the same neat,
clean and free from trash or rubbish at all times.  Lessee shall not commit or
allow waste to be committed on the Premises, and Lessee shall not allow any
hazardous activity to be engaged in upon the Premises. Lessee shall not cause or
allow any nuisance to neighboring businesses or properties to exist on or within
the Premises.  Lessee shall fully comply with any requirements or notice from
any governmental authority having jurisdiction over the Premises in connection
with Lessee's use and occupancy thereof, and agrees to indemnify and hold Lessor
harmless from any penalties, fines, costs or damages resulting from its failure
to do so.

 3.3 Lessee's Maintenance Obligations. Except for Lessor's structural repair
obligations set forth in Section 3.4 hereof, Lessee shall at all times and at
its own expense maintain the Premises, including, but not limited to, all
improvements constructed on the Premises, the parking areas, sidewalks and
driveways surrounding the Premises, mechanical, electrical, plumbing and HVAC
(defined hereinafter) equipment, lighting facilities, sprinkler systems, plate
glass and windows, doors, door closures and exterior irrigation systems, in good
condition and repair and replace portions thereof, as necessary except as
otherwise limited
4

--------------------------------------------------------------------------------

herein.  Further, Lessee's maintenance obligations shall include snow and ice
removal of the parking areas, driveways, sidewalks and walkways surrounding the
Premises.  Notwithstanding the foregoing, Lessee shall not be responsible for
the major repair or replacement of any mechanical, electrical, plumbing and HVAC
(defined hereinafter) equipment, lighting facilities, sprinkler systems, or and
exterior irrigation systems unless such repair or replacement be necessitated as
a result of the negligence or willful misconduct of Lessee, its affiliates or
its or their invitees.  As used in this Lease, a "major repair or replacement"
shall mean a repair or replacement that involves the payment of more than FIVE
THOUSAND AND NO/100 DOLLARS ($5,000.00) per occurrence.


(a)
HVAC.  Maintenance of the heating and air conditioning ("HVAC") equipment
servicing the Premises shall be Lessee's sole responsibility throughout the
Term.   Lessee shall contract with a qualified and licensed HVAC contractor who
will inspect and maintain the HVAC on a routine basis.  Lessee will provide
Lessor copies of the HVAC service contract and routine inspection reports upon
demand.  If Lessee fails, at any time during the Term, to execute and maintain a
service contract for the HVAC equipment in compliance with this Section 3.3(a),
Lessor may contract with a service company of its own choosing and bill Lessee
for the cost of the same, plus an administration fee of ten percent (10%) on all
HVAC expenses billed to Lessee.  Any major repairs and/or replacement of any
HVAC components will be Lessor's obligation unless such repair or replacement be
necessitated as a result of the negligence or willful misconduct of Lessee, its
affiliates or its or their invitees.



(b)
Alarm System.  During the Term, Lessee shall contract with a reputable alarm
monitoring company to provide alarm monitoring services at the Premises and
provide evidence of such contract to Lessor upon demand.  If Lessee fails, at
any time during the Term, to execute and maintain a service contract for the
alarm monitoring services in compliance with this Section 3.3(b), Lessor may
contract with a service company of its own choosing and bill Lessee for the cost
of the same, plus an administration fee of ten percent (10%) on all alarm
service monitoring expenses billed to Lessee.



(c)
Damages Caused by Lessee. Notwithstanding anything contained herein to the
contrary, any damage to the Premises caused by Lessee, its members, managers,
officers, employees, agents, representatives, guests or invitees, shall be
promptly repaired or replaced to its former condition by Lessee, at Lessee's own
expense and as required by Lessor in its sole discretion.



(d)
Lessee's Negative Covenants. Lessee shall not injure, deface, permit waste nor
otherwise harm any part of the Premises, permit any nuisance at the Premises or
permit the emission of any objectionable noise or odor from the Premises.



3.4 Lessor's Maintenance Obligations. Lessor, at Lessor's own expense, shall be
responsible for performing all repairs to the roof, foundation, and exterior
walls of the Premises and all major repair or replacement of any mechanical,
electrical, plumbing and HVAC equipment, lighting facilities, sprinkler systems,
or and exterior irrigation systems unless such
5

--------------------------------------------------------------------------------

repair or replacement be necessitated as a result of the negligence or willful
misconduct of Lessee, its affiliates or its or their invitees (the "Structural
Repairs").  Lessor shall not be responsible for any other repairs to the
Premises. Lessor agrees that in the event any Structural Repairs are needed,
Lessor shall proceed to complete the Structural Repairs in the amount of time
that is necessary for Lessor, in its reasonable discretion, to complete such
Structural Repairs.


3.5 Surrender of Premises.  No act or thing done by Lessor or any agent or
employee of Lessor during the Term shall be deemed to constitute an acceptance
by Lessor of a surrender of the Premises unless such intent is specifically
acknowledged in a writing signed by Lessor.  The delivery of keys to the
Premises to Lessor or any agent or employee of Lessor shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Lessor, and notwithstanding such delivery,
Lessee shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  Upon the
expiration of the Term or earlier termination of this Lease as provided herein,
Lessee shall surrender the Premises in the condition it existed on the Effective
Date of this Lease, ordinary wear and tear only excepted.


ARTICLE IV
Improvements, Utilities & Signage


4.1 Improvements and Construction. Lessee shall not make any improvements or
alterations to the Premises or begin any construction on the Premises without
the prior written consent of Lessor, which consent may be withheld in Lessor's
sole discretion.  Lessee shall bear all costs of any construction on the
Premises and hereby agrees that any contractors or subcontractors Lessee hires
to construct any improvements or make any alterations to the Premises will be
licensed and insured and approved by Lessor prior to the commencement of any
construction.  Lessee covenants that all such work shall be carried out in
accordance with the requirements, orders and limitations of all local, state or
federal departments or bureaus having jurisdiction, and upon completion, the
Premises shall be in compliance with all governmental requirements for the use
which the Lessee may make of them.


4.2 Utilities.  Lessee shall arrange for and shall promptly pay as and when due
all charges for electricity, water, gas, telephone service, sewer and other
utilities furnished to the Premises during the Term.  Lessor shall not be liable
for any interruption in utility services whatsoever, and Lessee acknowledges
that Lessor shall have no liability for any failure or interruption of any
utility or service resulting from government imposed restrictions, or utility
"blackouts" resulting from a usage overload on the state, county or city
electrical grid, and Lessee shall have no right to a reduction or abatement of
Base Rent, Additional Rent or any other sums due hereunder in connection with an
interruption of any utility or service.
4.3 Signage.  Lessee shall have the right to install, at Lessee's expense, other
signage in such form and at such locations on the Premises as Lessor shall deem
appropriate.  Each such sign Lessee installs shall at all times conform to all
applicable rules, regulations, codes and ordinances of any governmental agency
having jurisdiction over the Premises.  All such signs, including the Approved
Signage, shall be removed at the termination of this Lease, at Lessee's own
expense.


6

--------------------------------------------------------------------------------

4.4 Removal.  Subject to Lessee's obligation to remove signs at the termination
of this Lease pursuant to Section 4.3, any addition to or improvement or
alteration of the Premises shall be deemed a part thereof and shall belong to
Lessor at the expiration of the Term.  Lessor shall bear no obligation to
reimburse Lessee for the costs and expenses of any alterations and improvements.


4.5 Discharge of Liens.  Lessee will not create or permit to be created or to
remain, and will promptly discharge, any lien, encumbrance or charge (including
without limitation any mechanic's, laborer's or materialman's lien) against the
Premises or any part thereof arising from Lessee's actions.  If any mechanic's,
laborer's or materialman's lien shall at any time be filed against the Premises
or any part thereof, Lessee shall cause the same to be discharged of record by
payment, deposit, bond, order of a court of competent jurisdiction, or
otherwise.  If Lessee shall fail to effect such discharge within thirty (30)
days from notice provided by Lessor, then, in addition to any other available
right or remedy, the Lessor may, but shall not be obligated to, discharge the
same either by paying the amount claimed to be due or by procuring discharge by
deposit or by bonding proceedings, all in accordance with applicable laws. 
Lessee shall pay all costs and expenses incurred by Lessor in connection
therewith, together with interest thereon at eighteen percent (18%) per annum
from the date such costs and expenses were incurred.


4.6 Keys and Locks.  Lessor shall furnish Lessee two (2) keys for each door
entering the Premises.  Additional keys may be furnished at a charge by Lessor. 
All such keys shall remain the property of Lessor.  No additional locks shall be
allowed on any door of the Premises without Lessor's prior written consent, and
Lessee shall not make or permit to be made any duplicate keys, except those
furnished by Lessor.  Upon termination of this Lease, Lessee shall surrender to
Lessor all keys of the Premises, and give to Lessor the combination of all locks
for safes, safe cabinets and vault doors, if any, remaining in the Premises.


ARTICLE V
Insurance and Indemnification


5.1 Fire & Casualty Insurance. At all times during the Term, Lessee shall, at
its sole expense, obtain and keep in full force and effect an all-risk insurance
policy covering the Premises and all improvements located thereon and written by
a reputable insurance company reasonably acceptable to Lessor and authorized to
do business in the state where the Premises is located in an amount not less
than one hundred percent (100%) of the replacement cost of the Premises,
including fixtures and any improvements, alterations or additions to the
Premises. Such all-risk insurance coverage which Lessee is obligated to maintain
shall be for the benefit of Lessor, as an additional insured and/or loss payee. 
Deductibles under the all-risk policy shall not exceed $10,000. In the event
that the Premises are damaged or destroyed by fire or other casualty insurable
under such policy described above and neither party has terminated this Lease,
Lessee shall pay or reimburse Lessor for any deductible applicable under such
policy upon demand.  Such policy shall contain business income/loss of rents
coverage for a period of time not less than twelve (12) months following the
insured casualty.  Further, in no event shall Lessor have any obligation to
repair any damage to, or replace any of Lessee's furniture, trade fixtures,
equipment or other personal property.
7

--------------------------------------------------------------------------------



5.2 Liability Insurance.  During the Term, Lessee shall, at Lessee's own
expense, obtain and keep in force Commercial general liability insurance and
personal injury liability insurance, insuring Lessee against liability for
injury to persons or damage to property occurring in or about the Premises or
arising out of the ownership, maintenance, use or occupancy thereof.  The
minimum acceptable limits of liability are, as follows: $1,000,000 for each
occurrence and $2,000,000 aggregate.  This insurance shall also name Lessor, its
mortgagees, if any, and their respective members, managers, officers, employees,
agents and representatives as additional insureds.


5.3 Worker's Compensation.  During the Term, Lessee shall, at Lessee's own
expense, obtain and keep in force workers' compensation and employer's liability
insurance as required by law.


5.4 Other Insurance Policies.  During the Term, Lessee shall, at Lessee's own
expense, obtain and keep in force business interruption or loss of income
insurance in amounts sufficient to insure Lessee's business operations for a
period of not less than one (1) year; property insurance covering all of
Lessee's personal property, inventory, fixtures, equipment, improvements and
furnishings; and any other insurance coverages that Lessor or Lessor's
mortgagees may reasonably require.


5.5 Insurance Requirements.  Lessee shall also name Lessor (and Lessor's
mortgagees, if any and if required by Lessor's mortgagees) an additional insured
or loss payee (as applicable) with respect to any insurance policies and shall
provide Lessor or its designees upon written request with certificates of
insurance or copies of insurance policies evidencing that insurance satisfying
the requirements of this Lease is in effect at all times.  All insurance
policies shall provide that coverage may not be canceled or reduced without at
least ten (10) days written notice first being given to Lessor.  If Lessee shall
fail to procure and maintain the insurance required hereunder, Lessor may but
shall not be required to procure and maintain the same, and any amounts paid by
Lessor for such insurance shall be Additional Rent, which shall be due and
payable to Lessor on the next succeeding date on which rent is due.


5.6 Insured Loss; Waiver of Subrogation.  Lessor and Lessee agree and covenant
that neither shall be liable to the other for loss arising out of damage to or
destruction of the Premises or contents thereof when such loss is caused by any
perils included within the all-risk insurance policy.  This provision shall be
binding whether or not such damage or destruction is caused by negligence of
either party or their respective members, managers, officers, employees, agents,
representatives, guests or invitees.  Lessor and Lessee each waive any rights
each may have against the other on account of any loss or damage occasioned to
Lessor or Lessee, as the case may be, their respective property, the Premises or
its contents.  The insurance policies obtained by Lessee pursuant to this Lease
shall contain endorsements waiving any right of subrogation which the insurer
may otherwise have against Lessor.


5.7 Indemnification.  Except for the gross negligence or intentional wrongdoing
of Lessor, Lessee shall indemnify and hold Lessor, its members, managers,
officers, employees, agents and representatives, harmless from and against any
and all claims, demands, causes of
8

--------------------------------------------------------------------------------

action, suits, proceedings, liabilities, damages, losses, costs and expenses,
including attorney's fees, caused by, incurred or resulting from Lessee's use or
occupancy of the Premises, by Lessee or any of its guests or invitees.  It is
expressly understood that Lessee's obligation under this Section 5.7 shall
survive the expiration or earlier termination of this Lease for any reason.




ARTICLE VI
Compliance with Laws


6.1 General Compliance with Laws & Requirements. Except as provided herein,
Lessee's use of the Premises shall comply with each and every applicable
federal, State of Oklahoma, county and municipal statute, ordinance, code, rule,
regulation, order, directive or requirement, currently or hereafter existing,
including, but not limited to, the Americans with Disabilities Act of 1990
("ADA") and all environmental laws, together with all amending and successor
federal, State of Oklahoma, county and municipal statutes, ordinances, codes,
rules, regulations, orders, directives or requirements (the "Requirements"). 
The failure to mention any specific statute, ordinance, rule, code, regulation,
order, directive or requirement shall not be construed to mean that Lessee was
not intended to comply with such statute, ordinance, rule, code, regulation,
order, directive or requirement.  Because compliance with the ADA is dependent
upon Lessee's specific use of the Premises, Lessor makes no warranty or
representation as to whether or not the Premises complies with the ADA or any
similar legislation.  If, at any time during the Term, modifications or
additions are required to be made in order for Lessee's use of the Premises to
be in compliance with the ADA, Lessee hereby agrees to make such modifications
and/or additions at Lessee's own expense.


6.2
Environmental Compliance.



(a)
Notice.  Lessee shall give notice to Lessor at least seven (7) days in advance
of any production, generation, handling, storage, treatment, transportation,
disposal, release or removal of any Hazardous Substance from, on or within the
Premises, and of any arrangement for transport, disposal, storage or treatment
of any Hazardous Substance from, on or within the Premises.  As used herein, the
term "Hazardous Substance" shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances the use and/or removal of
which is restricted, prohibited, regulated or penalized under or pursuant to any
applicable environmental, health, safety or similar law, ordinance, order, rule
or regulation now or at any time and from time to time.  Notwithstanding the
foregoing, Lessee may use and store on the Premises de minimis amounts of
substances commonly used in the ordinary course of Lessee's business, provided
that such use shall be in full compliance with all applicable laws.

(b)
Lessee's Covenants.  Lessee covenants, warrants and represents that it will not
use or employ all or any portion of the Premises to handle, transport, store,
treat or dispose of any Hazardous Substance, whether or not it was generated or
produced from, on or within the Premises; and Lessee further covenants, warrants
and represents that any activity on or relating to the Premises shall be
conducted in full compliance with all applicable laws.

9

--------------------------------------------------------------------------------

(c)
Discharge.  Lessee shall notify Lessor in writing within two (2) business days
of (i) any spill, release, discharge or disposal of any Hazardous Substance in,
on or under the Premises or any portion thereof, (ii) any matters where Lessee
is required by law to give notice to any governmental or regulatory authority
respecting any release of Hazardous Substances at or relating to the Premises,
and (iii) any noncompliance by Lessee of any applicable environmental laws or
breach by Lessee of the requirements set forth in this Section 6.2.

(d)
Investigation.  Lessee shall promptly provide all information and sign all
documents reasonably requested by Lessor with respect to compliance with this
Section 6.2.  Further, Lessor and its representatives shall have reasonable
access to the Premises, from time to time, to conduct an environmental
assessment, investigation and/or sampling of the Premises. Upon Lessor's
reasonable suspicion that Hazardous Substances have been spilled, released,
discharged or disposed of on the Premises, Lessor shall have the right, during
the Term and upon the expiration or earlier termination of the Lease, to require
that Lessee hire, and in such event Lessee shall, at Lessee's own expense, hire
an environmental consultant satisfactory to Lessor to undertake sampling at the
Premises sufficient to determine whether Hazardous Substances have been spilled,
released, discharged or disposed of on the Premises during the Term.

(e)
Lessor's Right to Perform Lessee's Obligations. In the event, pursuant to this
Lease, Lessee is required to undertake any sampling, assessment, investigation
or remediation with respect to the Premises, then, at Lessor's reasonable
discretion, Lessor shall have the right (but without any obligation to do so),
upon notice to Lessee, from time to time, to perform such activities at Lessee's
expense, and all reasonable sums incurred by Lessor shall be paid by Lessee,
upon demand.

(f)
Indemnity.  If the covenants, warranties and representations contained in this
Section 6.2 are false or breached, Lessee agrees to defend, indemnify, protect
and hold harmless Lessor against any and all Claims (hereinafter defined), that
Lessor may be liable for, suffer, incur, or pay by reason of the false or
breached covenants, warranties and representations.  LESSEE ALSO AGREES TO
DEFEND, INDEMNIFY, PROTECT AND HOLD HARMLESS LESSOR AGAINST ANY AND ALL CLAIMS
WHICH LESSOR MAY HEREAFTER BE LIABLE FOR, SUFFER, INCUR OR PAY ARISING UNDER ANY
APPLICABLE LAW AND RESULTING FROM OR ARISING OUT OF ANY ACT, ACTIVITY, OR
VIOLATION OF ANY APPLICABLE LAWS ON THE PART OF LESSEE, ITS AGENTS, EMPLOYEES,
OR ASSIGNS, AND AGAINST ANY AND ALL CLAIMS WHICH LESSOR MAY HEREAFTER BE LIABLE
FOR, SUFFER, INCUR OR PAY RESULTING FROM OR ARISING OUT OF ANY HANDLING,
STORAGE, TREATMENT, TRANSPORTATION, DISPOSAL, RELEASE OR THREAT OF RELEASE OF
HAZARDOUS WASTE OR HAZARDOUS SUBSTANCES FROM, ON OR WITHIN THE PREMISES.  The
liability of Lessee pursuant to this Section 6.2 shall survive the expiration or
earlier termination of this Lease.

(g)
Event of Default.  Any violation or breach of this Section 6.2 shall be
considered an Event of Default.

10

--------------------------------------------------------------------------------

(h)
Claims.  For purposes of this Section 6.2, the term "Claims" shall include and
mean all actions, causes of action, whether common law or statutory, remedies,
demands, out-of-pocket costs, liabilities, charges, suits, judgments, expense,
damage, personal injuries, property damage, incidental or consequential damages,
clean-up costs, civil penalties, attorneys' fees, litigation expenses, abatement
costs, abatement and corrective injunctive relief, injunctive relief requiring
removal and/or remedial action, all costs of removal or remedial action, and
damages to natural resources.

(i) Survival. This Section 6.2 shall survive the expiration or earlier
termination of this Lease.  Without limiting any other remedy available to
Lessor under this Lease or by Requirements, Lessee's failure to abide by the
terms of this Section 6.2 shall be restrainable or enforceable, as the case may
be, by injunction.
ARTICLE VII
Casualty and Entry & Inspection


7.1 Repair of Damage to Premises by Lessor.  Lessee shall promptly notify Lessor
of any damage to the Premises resulting from fire or any other casualty.  If the
Premises shall be damaged by fire or other casualty, Lessor shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Lessor's reasonable control, and subject to all other terms of
this Article 7, restore the Premises.  Such restoration shall be to
substantially the same condition of the Premises and common areas prior to the
casualty, except for (a) modifications required by zoning and building codes and
other laws or by the holder of a mortgage on the Premises, (b) improvements or
alterations of or additions to the Premises made by Lessee during the Term,
which were not approved in writing by Lessor and covered by such all-risk
insurance policy described in Section 5.1 hereof, or (c) any other modifications
to the common areas or parking areas deemed desirable by Lessor.  Any other
restoration shall be performed by Lessee, at its sole cost and expense, in
accordance with the terms of this Lease.  Lessor shall not be liable for any
inconvenience or annoyance to Lessee or its visitors, or injury to Lessee's
business resulting in any way from such damage or the repair thereof.  However,
if such fire or other casualty shall have damaged the Premises necessary to
Lessee's occupancy, Lessor shall allow Lessee a proportionate and equitable
abatement of Rent for any portion of the Premises Lessee cannot and does not
use, but only to the extent Lessor is reimbursed from the proceeds of loss of
rents insurance purchased by Lessee pursuant to Section 5.1 hereof and to the
extent the Premises are materially damaged and unfit for use for the Permitted
Use under this Lease, and not actually used by Lessee as a result thereof.


7.2 Option to Repair.  Notwithstanding the terms of Section 7.1 hereof, Lessor
may elect not to rebuild and/or restore the Premises and instead terminate this
Lease by notifying Lessee in writing of such termination within sixty (60) days
after the date of casualty with such notice to include a termination date giving
Lessee ninety (90) days to vacate the Premises. Lessor's election to restore the
Premises shall operate to keep this Lease in full force and effect, but pending
restoration of the Premises any rent payable by Lessee shall abate in accordance
with Section 7.1 until restoration of the Premises is substantially complete. 
The term of this Lease shall then be extended for the time it took to
substantially restore the Premises.


11

--------------------------------------------------------------------------------

7.3 Notice of Casualty.  If the improvements situated upon the Premises shall be
damaged or destroyed at any time, whether covered by insurance or not, Lessee
shall give prompt notice thereof to Lessor.


7.4 Entry and Inspection.  Lessee shall permit Lessor and its agents to enter
the Premises at all reasonable times to inspect the same or to make such repairs
as Lessor may elect to make.  Lessor shall have such right to fulfill the
purpose thereof without any rebate of rent to Lessee for any loss of occupancy
or quiet enjoyment of the Premises thereby occasioned.  In addition, Lessor
shall have the right to enter the Premises at any reasonable time within one
hundred eighty (180) days of any forthcoming termination hereof for the purpose
of offering and showing the Premises for sale or lease to third parties.


ARTICLE VIII
Eminent Domain


8.1 Substantial Taking.  If twenty-five percent (25%) or more of the area of the
Premises should be taken for any public or quasi-public use under any
governmental law, ordinance or regulation or by right of eminent domain or by
private purchase in lieu thereof, this Lease may, at the election of the Lessee,
be terminated, and the consideration given herein shall be abated during the
unexpired portion of this Lease, effective on the date physical possession is
taken by the condemning authority.


8.2 Partial Taking.  If less than twenty-five percent (25%) of the area of the
Premises should be taken as aforesaid, this Lease shall not terminate; however,
the consideration given hereunder during the unexpired portion of this Lease
shall be reduced in proportion to the area taken, effective on the date physical
possession is taken by the condemning authority, following such partial taking.


8.3 Compensation to Lessor.  The entire award of damages or compensation for the
property taken or condemned shall belong to and be the property of Lessor, and
Lessee hereby assigns to Lessor any and all such award or compensation.


ARTICLE IX
Assignment, Subletting, Attornment, Subordination & Estoppel Certificate


9.1 Assignment By Lessee.  Lessee shall not assign or sublease any rights under
this Lease to any third party without the prior written consent of Lessor, which
such consent may be withheld in Lessor's sole discretion.  Regardless of
Lessor's consent, no assignment or subletting shall release Lessee from this
Lease.  Consent to one assignment or subletting shall not be deemed a consent to
any subsequent assignment or subletting.


9.2 Assignment By Lessor.  Lessor may assign any and all of its rights under
this Lease to any third party, without Lessee's consent.


9.3 Attornment.  Lessee shall attorn and be bound to any of Lessor's successors
under all terms and conditions of this Lease.
12

--------------------------------------------------------------------------------



9.4 Subordination.  This Lease shall be subordinate to the lien of any mortgage
or the lien resulting from any other method of financing or refinancing now or
hereafter in force against the Premises, or any portion thereof, and to any and
all advances to be made under such mortgages and all renewals, modifications,
extensions, consolidations and replacements thereof.  The aforesaid provisions
shall be self-operative and no further instrument shall be required to evidence
such subordination.  Lessee covenants and agrees to execute and deliver upon
demand such further instruments subordinating this Lease on the foregoing basis
to the lien of any such mortgage or mortgages as shall be desired by Lessor and
any mortgagees or proposed mortgagees and hereby irrevocably appoints Lessor the
attorney-in-fact of Lessee to execute and deliver such instruments within ten
(10) days after written notice to do so.


9.5 Estoppel Certificate.  Within ten (10) days after request by Lessor, or in
the event that upon any sale, assignment or hypothecation of the Premises,
Lessee agrees to deliver a certificate to any proposed mortgagee or purchaser,
or to Lessor, certifying that this Lease is unmodified and in full force and
effect (or, if modified, that the same is in full force and effect as modified,
and stating the modifications), that there are no defenses or offsets thereto
and the dates to which rent have been paid and whether there is any breach or
default existing under the Lease.


ARTICLE X
Enjoyment, Occupation and Security


10.1 Quiet Enjoyment.  So long as Lessee shall pay Base Rent, Additional Rent
and all other sums due from Lessee under this Lease and shall keep and perform
all of the terms, covenants, obligations and conditions on its part herein
contained, Lessor covenants that, subject to Lessor's rights herein, Lessee
shall have the right to the peaceful and quiet occupancy of the Premises.


10.2 Occupation and Abandonment.  Lessee agrees not to vacate or abandon the
Premises at any time during the Term.  Should Lessee vacate or abandon the
Premises or be dispossessed by process of law or otherwise, such abandonment,
vacation or dispossession shall be a breach of this Lease and, in addition to
any other rights which Lessor may have, Lessor may remove any personal property
belonging to Lessee which remains on or about the Premises and store the same,
for the account of Lessee.  Further, Lessor may proceed to dispose of said
personal property either by public or private sale after posting notice of its
intent to sell such property for five (5) days upon the front door of the
Premises.  It is agreed that Lessor may be the purchaser of all or a portion of
such personal property at such sale.  Lessee may redeem said property at any
time prior to sale or other disposition thereof upon full payment to Lessor of
the reasonable expenses incurred by Lessor taking, holding and preparing the
property for sale and of any amount due from Lessee to Lessor for rent or
otherwise.  Should said property be disposed of by sale or other means, the
proceeds shall be applied to satisfy any amount due from Lessee to Lessor for
rent or otherwise, and to the reasonable expenses incurred for taking, holding
and disposing of said property.


13

--------------------------------------------------------------------------------

ARTICLE XI
Default and Remedies


11.1 Default.  Each of the following events shall be deemed a breach of this
Lease and a default by Lessee (each an "Event of Default"):


(a)
Rent.  If any Base Rent, Additional Rent or other monetary sum due hereunder
remains unpaid for ten (10) days after written notice thereof to Lessee;



(b)
Insolvency.  If Lessee becomes insolvent, performs any act of insolvency, is not
generally paying its debts as the same become due or files a petition or has a
petition filed against it, under any federal bankruptcy code or law, as amended;



(c)
Use of Premises.  The Premises shall be used for purposes (i) other than those
listed in Section 3.1 hereof or (ii) other than those approved in accordance
with Section 3.1 hereof;



(d)
Lien.  Lessor shall do or permit to be done anything that creates a lien on the
Premises in violation of the terms of Section 4.5 hereof;



(e)
Environmental Compliance.  Lessee shall violate the terms, conditions and
provisions of Section 6.2 hereof;



(f)
Assignment.  Lessee shall assign or sublet the Premises without consent of
Lessor pursuant to Section 9.1 hereof;



(g)
Abandonment.  If Lessee vacates or abandons the Premises pursuant to Section
10.2;



(h)
Failure to Perform.  If Lessee fails to perform any of the terms, covenants,
conditions or obligations of this Lease; or



(i)
Other Agreement.  If there is a breach or default under any other agreement
between Lessor and Lessee.



11.2 Cure.  If any Event of Default does not involve the payment of Base Rent,
Additional Rent or other monetary sum due hereunder, is not willful or
intentional, does not place any rights or property of Lessor in immediate
jeopardy, is not known to Lessee and is within the reasonable power of Lessee to
cure within thirty (30) days after receipt of notice thereof, as determined by
Lessor in its reasonable discretion, then such Event of Default shall not
constitute a breach or default hereunder, until Lessor shall have given Lessee
notice thereof and a period of thirty (30) days shall have elapsed.  During such
period Lessee may correct or cure such Event of Default, but upon Lessee's
failure to accomplish such cure within such period, an Event of Default shall be
deemed to have occurred hereunder without further notice or demand of any kind. 
If such Event of Default cannot reasonably be cured within the 30-day period, as
determined by Lessor in its reasonable discretion, and Lessee is diligently
pursuing a cure of
14

--------------------------------------------------------------------------------

such Event of Default, then Lessee shall after receiving notice specified herein
have a reasonable period to cure such Event of Default.


11.3 Remedies upon Default.  Upon the occurrence of an Event of Default, and
without any notice, except, if applicable, the notice required under certain
circumstances by Sections 11.1 and 11.2 above, or such other notice as may be
required by law and may not be waived by Lessee (all other notices being hereby
waived), Lessor shall be entitled to exercise, at its option, separately,
concurrently, successively or in any combination, all remedies available at law
or in equity, including without limitation any one or more of the following:


(a)
Termination.  To terminate this Lease and take possession of the Premises;



(b)
Operate Lessee's Business.  To reenter (which reentry shall not operate to
terminate this Lease unless Lessor expressly so elects) and take possession of
the  Premises or any part thereof, any or all personal property or fixtures of
Lessee upon the Premises and all franchises, licenses, permits and other rights
or privileges of Lessee pertaining to the use and operation of the Premises and
to conduct business thereon in the name of Lessor or of Lessee, but for the sole
profit and benefit of Lessor and without compensation to Lessee;



(c)
Seize Property; Lien.  To seize all personal property, equipment, furniture or
fixtures upon the Premises which Lessee owns or in which it has an interest,
against which property Lessor shall have a Lessor's lien and continuing security
interest, which are hereby granted by Lessee, and to dispose of such property in
accordance with laws prevailing at the time and place of such seizure or remove
all or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at the cost of Lessee;



(d)
Relet the Premises.  To relet the Premises or any part thereof for such term or
terms (including a term which extends beyond the original term of this Lease),
at such rentals and upon such other terms as Lessor, in its sole discretion, may
determine, with all proceeds of such reletting being applied to the rentals and
other sums due from Lessee in such order as Lessor may, in its sole discretion,
determine, with Lessee remaining liable for any deficiency;



(e)
Remaining Rent.  To declare all Base Rent, Additional Rent and charges due
hereunder to be immediately due and payable and thereupon all such amounts due
to the end of the Term shall thereupon be accelerated.  In the event that any
charges due hereunder cannot be exactly determined as of the date of
acceleration, the amount of such charges shall be determined by Lessor in a
reasonable manner based on historical increases in such charges; or



(f)
Attorney's Fees.  To recover from Lessee all expenses, but not limited to
including attorney's fees, reasonably paid or incurred by Lessor as a result of
such breach or default.



15

--------------------------------------------------------------------------------

In addition, in the event of any breach or default by Lessee, Lessor may, but
shall not be obligated to, immediately or at any time thereafter, and without
notice, except as required herein, correct such breach or default (without,
however, curing the same) for the account and at the expense of Lessee.  Any sum
or sums so paid by Lessee, together with interest at the rate of eighteen
percent (18%) per annum, and all costs and damages shall be deemed to be
Additional Rent hereunder immediately due and payable by Lessee to Lessor.


11.4 Nonwaiver of Default.  The subsequent acceptance of Base Rent, Additional
Rent or any other sums due from Lessee under this Lease shall not be deemed a
waiver of any preceding breach of any obligation by Lessee hereunder (other than
Lessee's failure to pay the particular rental so accepted), and the waiver of
any breach of any covenant or condition by Lessor shall not constitute a waiver
of any other breach regardless of knowledge thereof.


ARTICLE XII
Miscellaneous


12.1 Time is of the Essence.  Time is of the essence in this Lease and all
provisions hereof.


12.2 Holding Over.  Any holding over after the expiration of the Term, with the
consent of Lessor, shall be construed to be a tenancy from month to month, and
shall be on the terms and conditions herein specified, so far as applicable but
Base Rent shall be equal to one hundred fifty percent (150%) of that payable at
the expiration of this Lease.


12.3 Furniture and Fixtures.  All furniture, fixtures and equipment placed in
the Premises by Lessee shall remain the property of Lessee, subject to the
rights of Lessor as provided by law or this Lease.  Lessee may, at the
expiration of the term of this Lease, remove such furniture, fixtures and
equipment if removal is done so as not to damage the Premises, provided that
there are no current defaults in the obligations of Lessee under this Lease
which would entitle Lessor to a lien on such furniture, fixtures and equipment.


12.4 No Brokers.  Lessor and Lessee each represent and warrant one to the other
that neither of them has employed any other broker, realtor or agent in
connection with the negotiations of the terms of this Lease or the execution
thereof.  Lessor and Lessee hereby agree to indemnify and to hold each other
harmless against any loss, expense or liability with respect to any claims for
commissions or brokerage fees arising from or out of any breach of the foregoing
representation and warranty.


12.5 Confidentiality.  Lessee acknowledges that the terms and conditions of this
Lease are to remain confidential for Lessor's benefit, and may not be disclosed
by Lessee to anyone, by any manner or means, directly or indirectly, without
Lessor's prior written consent; provided, however, Lessee may disclose the terms
and conditions of this Lease if required by law or court order, and to its
attorneys, accountants, employees and existing or prospective financial partners
provided same are advised by Lessee of the confidential nature of such terms and
conditions and agree to maintain the confidentiality thereof (in each case,
prior to disclosure). Lessee shall be liable for any disclosures made in
violation of this Section 12.5 by Lessee or by any entity or
16

--------------------------------------------------------------------------------

individual to whom the terms of and conditions of this Lease were disclosed or
made available by Lessee. The consent by Lessor to any disclosures shall not be
deemed to be a waiver on the part of Lessor of any prohibition against any
future disclosure.


12.6 Financial Statements.  Within ten (10) days following Lessor's written
request therefor, Lessee shall deliver to Lessor, the annual and quarterly
financial statements of Lessee for the most recent fiscal year and quarter,
which financial statements shall be prepared in accordance with generally
accepted accounting principles ("GAAP") (or in accordance with a method other
than GAAP, provided that such financial statements fully and accurately reflect
the financial condition of Lessee (or Guarantor, as the case may be), and the
actual method of preparation is fully disclosed in writing), certified as to
accuracy and completeness by Lessee's manager, president or chief financial
officer.


12.7 Rules and Regulations.  Lessee and its members, managers, officers,
employees, agents, representatives, guests and invitees shall observe faithfully
and comply with any and all reasonable and non-discriminatory rules and
regulations, if any, governing the Premises, which may be prescribed from time
to time by Lessor, in Lessor's reasonable discretion.  Lessor agrees to provide
a copy of any rules and regulations to Lessee upon their adoption by Lessor,
including any amendments or modifications thereto.  Upon receipt of such rules
and regulations, or amendments or modifications, thereto, Lessee agrees to carry
out, observe and comply with the same.


12.8 Force Majeure.  Whenever a period of time is herein prescribed for action
to be taken by Lessor or Lessee, Lessor or Lessee shall not be liable or
responsible for and there shall be excluded from the computation of any such
period of time, any delays due to Force Majeure Events.  As used herein, the
term "Force Majeure Events" means actual delays caused by unusually adverse
weather conditions, fire, or other acts of God, strikes, lockouts, acts of
public enemy, riots or insurrections, ware or any other unforeseen circumstances
or events beyond the control of Lessor or Lessee (except financial circumstances
or events or matters which may be resolved by the payment of money); provided,
however, no delay shall suspend or abate any obligation of Lessee to pay Base
Rent, Additional Rent or any other sums due from Lessee under this Lease.


12.9 Limitation on Lessor's Liability.  LESSEE AGREES THAT IT SHALL LOOK ONLY TO
THE PREMISES IN SEEKING TO ENFORCE ANY OBLIGATIONS OR LIABILITIES WHATSOEVER OF
LESSOR UNDER THIS LEASE OR TO SATISFY A JUDGEMENT (OR ANY OTHER CHARGE,
DIRECTIVE OR ORDER) OF ANY KIND AGAINST LESSOR.  LESSOR SHALL NOT LOOK TO THE
PROPERTY OR ASSETS OF ANY OF THE MEMBERS, MANAGERS, OFFICERS, EMPLOYEES, AGENTS
OR REPRESENTATIVES OF LESSOR IN SEEKING TO ENFORCE ANY OBLIGATIONS OR
LIABILITIES WHATSOEVER OF LESSOR UNDER THIS LEASE OR TO SATISFY A JUDGMENT (OR
ANY OTHER CHARGE, DIRECTIVE OR ORDER) OF ANY KIND AGAINST LESSOR, AND IN NO
EVENT SHALL ANY DEFICIENCY JUDGMENT BE SOUGHT OR OBTAINED AGAINST LESSOR.  NO
PERSON OR LEGAL ENTITY WHO OR WHICH IS A MEMBER, MANAGER, OFFICER, EMPLOYEE,
AGENT OR REPRESENTATIVE OF LESSOR SHALL BE PERSONALLY LIABLE FOR ANY
17

--------------------------------------------------------------------------------

OBLIGATIONS OR LIABILITIES OF LESSOR UNDER THIS LEASE.  LESSOR SHALL IN NO EVENT
EVER BE LIABLE FOR ANY PUNITIVE DAMAGES, CONSEQUENTIAL DAMAGES, SPECIAL DAMAGES
OR BUSINESS LOSSES.


12.10 Lessor's Performance of Lessee's Obligations.  The performance by Lessor
of any obligation required of Lessee under this Lease shall not be construed to
modify this Lease, nor shall it create any obligation on the part of Lessor with
respect to any performance required of Lessee under this Lease, whether Lessor's
performance was undertaken with the knowledge that Lessee was obligated to
perform, or whether Lessor's performance was undertaken as a result of mistake
or inadvertence.


12.11 Relationship of Parties.  The relationship of the parties hereto is
strictly that of Lessor and Lessee; Lessor has no ownership in Lessee's
enterprise and this Lease shall not be construed as a joint venture or
partnership.  Lessee is not and shall not be deemed to be agent or
representative of Lessor.


12.12 Notices.  All notices to be given hereunder shall be in writing, deposited
in the United States mail, certified or registered, with postage prepaid, or
sent by overnight delivery, and addressed as follows:


If to Lessor:           David Chymiak, LLC
21553 E. Apache St.
Catoosa, OK 74015
Attn: David Chymiak


With a copy to:     Barber & Bartz, P.C.
525 S. Main St., Ste. 800
Tulsa, Oklahoma 74103
Attn: Ron B. Barber, Esq.


If to Lessee:           Tulsat, LLC
1221 E. Houston
Broken Arrow, OK 74012
Attn: Scott Francis


With a copy to:     Hall Estill
320 South Boston, Suite 200
Tulsa, Oklahoma 74103
Attn: Del Gustafson, Esq.


Notices shall be deemed delivered when deposited in the United States mail, as
above provided.  Change of address by either party must be by notice to the
other in the same manner as above specified.


12.13 Captions.  The captions in this Lease are for convenience only and shall
not in any way limit or be utilized to construe or interpret the terms and
provisions hereof.
18

--------------------------------------------------------------------------------



12.14 Applicable Law.  This Lease shall be construed and enforced in accordance
with the laws of the State of Oklahoma. All disputes arising under this Lease
shall be adjudicated in the courts of sitting in Tulsa County, Oklahoma, and in
furtherance of this provision the parties hereby waive any objection to such
jurisdiction and venue.


12.15 Binding Effect.  All the terms, covenants and conditions hereof shall be
binding upon and inure to the benefit of the respective heirs, executors,
administrators, successors and assigns of the parties hereto; provided that
nothing in this Section 12.15 shall be deemed to permit any assignment,
subletting, occupancy or use contrary to any other provisions hereof.


12.16 Entire Agreement.  This Lease and the covenants and conditions contained
herein represent the full and complete agreement of the parties hereto.


12.17 Modification.  Neither this Lease, nor any of its provisions, may be
modified except by a written instrument signed by both parties hereto.


12.18 Attorney Fees.  In the event any dispute between the parties results in
litigation to enforce the terms of this Lease, the prevailing party in
litigation shall be entitled, in addition to all other remedies provided under
this Lease or by law, to recover from the non-prevailing party any and all costs
and expenses, including, without limitation, reasonable attorney fees.


12.19 Severability.  In the event that any provision or section of this Lease is
rendered invalid by the decision of any court or by the enactment of any law,
ordinance or regulation, such provision of this Lease shall be deemed to have
never been included therein and the balance of this Lease shall continue in
effect in accordance with its terms.


12.20 Interpretation.  In interpreting any provision of this Lease, no weight
shall be given to nor shall any construction or interpretation be influence by
the fact that counsel of one of the parties drafted this Lease, each party
recognizing that it and its own counsel have had an opportunity to review this
Lease, have contributed to the final form of this Lease.


12.21 No Recordation.  Neither Lessor nor Lessee may record this Lease nor a
short-form memorandum thereof.


12.22 Authority.  Lessor and Lessee have the legal right, power and authority to
enter into this Lease.  Each party's execution, delivery and performance of this
Lease has been duly authorized, and no other action is requisite to the valid
and binding execution, delivery and performance of this Lease, except as
expressly set forth herein.


12.23 Counterparts.  This Lease may be executed in one or more original,
facsimile and/or ".PDF" counterparts, all of which shall be considered but one
and the same agreement, and shall become effective when one or more such
counterparts have been executed by each of the parties and delivered to the
other parties hereto.


[Remainder intentionally left blank.]
[Signature page follows.]
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Lessor and Lessee have executed this Lease as of the
Effective Date.


"Lessor" "Lessee"


DAVID CHYMIAK, LLC TULSAT, LLC,
an Oklahoma limited liability company an Oklahoma limited liability company






By:                                            
                       By:                                   
Name:                                      
                      Name:                                   
Title:                                                                
Title:                                   






The undersigned hereby agrees to guarantee payment and performance, as and when
due, of Lessee's obligations under this Lease.


ADDvantage Technologies Group, Inc.,
an Oklahoma corporation






By:                                   
Name:                              
Title:                                               




20

--------------------------------------------------------------------------------

Exhibit "A"


Premises


Lot One (1), Block One (1), EVANS COMPLEX, a Subdivision in the City of Broken
Arrow, Tulsa County, State of Oklahoma, according to the recorded Plat thereof,
a/k/a 1221 East Houston Street, Broken Arrow, Oklahoma 74012.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

21